           Case 1:19-cr-00280-RA Document 36 Filed 12/14/20 Page 1 of 1
                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 12/14/2020


 UNITED STATES OF AMERICA,
                                                                 No. 19-CR-280(RA)
                                  v.
                                                                       ORDER
                  JASON MOJICA,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         The CourtCall conference is scheduled for Monday December 14, 2020 at 2:00

p.m. Members of the public and the press can use the following dial-in information:

         Dial-In Number: 855-268-7844

         Access Code: 32091812#

         PIN: 9921299#

SO ORDERED.

Dated:     December 14, 2020
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
